By the Court.

These promissory notes were assigned to the supposed trustees as a further indemnity, if needed. It appears that they were not needed, and the defendant had a right to reclaim them. But, to charge the trustees, it is necessary that the principal have a cause of action against them, or the trustees must have personal chattels in possession, belonging to the principal, capable of being seized and sold upon execution. Negotiable notes are not such chattels. The defendant Weeks had no cause of action against these trustees on account of the notes, until a demand by him, and a refusal on their part to deliver them. If such demand and refusal had taken place, they would have been chargeable. As the facts are upon this disclosure, they must be discharged.